In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00061-CR



      RICHARD BLAYNE ANDERSON, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




          On Appeal from the 71st District Court
                Harrison County, Texas
               Trial Court No. 19-0230X




      Before Morriss, C.J., Stevens and van Cleef, JJ.
        Memorandum Opinion by Justice Stevens
                              MEMORANDUM OPINION

       Appellant Richard Blayne Anderson has filed a motion to dismiss this appeal.     As

authorized by Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See

TEX. R. APP. P. 42.2(a).

       Accordingly, we dismiss this appeal.




                                              Scott E. Stevens
                                              Justice

Date Submitted:       August 15, 2022
Date Decided:         August 16, 2022

Do Not Publish




                                              2